Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding Claim 5
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 2006/0074315 A1; hereafter Liang).
Regarding Claim 1, Liang teaches: an apparatus (Figure 1) comprising a processing circuitry (Figure 1: element 12) configured to acquire first image data that is image data obtained during ultrasound scan executed on an object (¶20: “As or after images representing a patient’s heart are acquired, the system 10 automatically characterizes the cardiac motion of the heart.”) and that is image data before coordinate conversion corresponding to a format of the ultrasound scan (¶31: “In, act 20, cavity area or volume is calculated as a function of time from image frames of data. ‘Frames of data’ and ‘images’ include data scan converted for a display with or without actual displaying of the images and/or data prior to scan conversion”; it should be noted here that scan conversion is consistent with coordinate conversion), and use a trained model (¶22: “the processor 12 implements a model or trained classification system (i.e., the processor is a classifier) programmed with desired thresholds, filters or other indicators of class.”) generated through learning using the first image data obtained during the previously executed ultrasound scan and an area including the object in the first image data (¶22: “As another example, the processor 12 is implemented using machine learning techniques, such as training a neural network using sets of training data obtained from a database of patient cases with known diagnosis. The processor 12 learns to analyze patient data and output a diagnosis. The learning may be an ongoing process or be used to program a filter or other structure implemented by processor 12 for later existing cases.”) to estimate the area in the acquired first image data (Figure 2: element 20; ¶33: “For example, the cavity area of the endocardial contour is estimated.”).
Regarding Claim 7, Liang teaches: the apparatus according to claim 1, wherein the first image data is three-dimensional image data (¶33: “For three dimensional image, the cavity volume may be calculated.”; Suggests that three dimensional data can be used)
Regarding Claim 10, Liang teaches: the apparatus according to claim 1, wherein the learning and the estimating are executed after the first image data is decimated in a depth direction (¶22: “the processor 12 or another processor tracks one or more points and calculates spatial parameter values for each point in a first level of hierarchal model. The processor 12 then characterizes the cardiac motion as a classifier with the spatial parameter values being used for inputs in a second level of the hierarchal model.”; It is implied that spatial parameters are calculated and assigned for pixels along a direction as each pixel/point is assigned or calculated spatial parameter values.). 
Regarding Claim 11, Liang teaches: an apparatus (Figure 1) comprising a processing circuitry (Figure 1: element 12) configured to acquire first image data that is image data obtained during ultrasound scan executed on an object (¶20: “As or after images representing a patient’s heart are acquired, the system 10 automatically characterizes the cardiac motion of the heart.”) and that is image data different from image data displayed on a display (¶31: “In, act 20, cavity area or volume is calculated as a function of time from image frames of data. ‘Frames of data’ and ‘images’ include data scan converted for a display with or without actual displaying of the images and/or data prior to scan conversion”), and uses a trained model (¶22: “the processor 12 implements a model or trained classification system (i.e., the processor is a classifier) programmed with desired thresholds, filters or other indicators of class.”) generated through learning using the first image data obtained during the previously executed ultrasound scan and an area including the object in the first image data (¶22: “As another example, the processor 12 is implemented using machine learning techniques, such as training a neural network using sets of training data obtained from a database of patient cases with known diagnosis. The processor 12 learns to analyze patient data and output a diagnosis. The learning may be an ongoing process or be used to program a filter or other structure implemented by processor 12 for later existing cases.”) to estimate the area in the acquired first image data (Figure 2: element 20; ¶33: “For example, the cavity area of the endocardial contour is estimated.”). 
Regarding Claim 12, Liang teaches: a trained-model generation device comprising a processing circuitry (Figure 1) configured to acquire, as a data set, first image data that is image data obtained during previously executed ultrasound scan on an object (¶20: “As or after images representing a patient’s heart are acquired, the system 10 automatically characterizes the cardiac motion of the heart.”) and that is image data before coordinate conversion corresponding to a format of the ultrasound scan and an area including the object in the first image data (¶31: “In, act 20, cavity area or volume is calculated as a function of time from image frames of data. ‘Frames of data’ and ‘images’ include data scan converted for a display with or without actual displaying of the images and/or data prior to scan conversion”), and learn a pattern of the area (¶22: “The processor 12 is operable to calculate cardiac related information, such as calculating area, tracking points, lines or areas”) from the acquired data set to generate a trained model that has a function to, in response to an input of the first image data obtained by executing the ultrasound (¶22: “As another example, the processor 12 is implemented using machine learning techniques, such as training a neural network using sets of training data obtained from a database of patient cases with known diagnosis. The processor 12 learns to analyze patient data and output a diagnosis.”), estimate the area in the first image data (Figure 2: element 20; ¶33: “For example, the cavity area of the endocardial contour is estimated.”).

Allowable Subject Matter
Claims 2-6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-6, and 8-9 recite limitations that is neither taught nor disclosed in a non-obvious manner in the prior art or combination of prior arts. More specifically these claims require the extraction of an estimated image area at varying stages before it is converted into an ultrasound image where conventionally it is done after image data is converted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2019/0261942 A1), Choi (US 2018/0330518 A1)
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668